DETAILED ACTION

This Office Action is in response to the request for continued examination, filed on June 2, 2022.  Primary Examiner acknowledges Claims 1, 12, 13, 21-27,  and 30-40 having been currently amended, with Claims 1, 21, 25, 32, and 37 having been currently amended, Claims 38-40 having been newly added, and Claims 2-11, 14-20, 28, and 29 having been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not disclose or teach the specific structure and relationship as claimed in independent Claims 1 and 37 having a mask system including a frame, pair of lower headgear connectors, sealing arrangement, elbow, and headgear.
With respect to Claim 1, the novelty of invention lies in the features of “wherein each of the pair of upper headgear connectors includes an elongated rigidizer arm configured to extend along respective sides of the patient's face, and wherein each said elongated rigidizer arm has a curved portion that, in use, curves in an upwards direction such that each said elongated rigidizer arm is configured to extend along the patient's cheek and between the patient's eye and ear.”
With respect to Claim 37, the novelty of invention lies in the features of “wherein the front wall of the sealing arrangement comprises a vent for gas washout, the vent positioned along a top portion of the sealing arrangement above the circular inlet opening adapted to communicate with the elbow, wherein the frame includes a lower opening having a closed circular shape, wherein the circular inlet opening of the sealing arrangement is coaxially aligned with the closed circular shape of the lower opening of the frame along a common longitudinal axis when the sealing arrangement is interfaced with the frame, wherein the frame includes an upper opening having a closed shape that is spaced apart from and above the lower opening, and wherein the upper opening is configured and arranged to accommodate the vent so that the vent is exposed through the upper opening when the sealing arrangement is interfaced with the frame.”
The formerly conflicting double patenting references of Eves et al. (10,314,997 and 10,758,698) do not appear to address the aforementioned and underlined features; thus, the double patenting rejections are withdrawn. 
Therefore, Claims 1, 12, 13, 21-27,  and 30-40 have been deemed allowable over the prior art made of record. 





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785